Allowable Subject Matter
	Claims 1, 3-9, 11-13, and 15-20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to the independent claims, the prior art of record fails to teach or suggest, either alone or in combination “shift register unit, comprising: an input sub-circuit, having a first terminal connected to a first signal line, a second terminal connected to a pull-up node, and a third terminal connected to an input signal line; an output sub-circuit, having a first terminal connected to the pull-up node, a second terminal connected to a clock signal line, and a third terminal connected to an output terminal, and configured to output a clock signal inputted by the clock signal line to the output terminal under a control of the pull-up node; a shutdown control sub-circuit, having a first terminal connected to the output terminal, a second terminal connected to a first shutdown control signal line, and a third terminal connected to a second shutdown control signal line, wherein the shutdown control sub-circuit is configured to output a second shutdown control signal inputted by the second shutdown control signal line to the output terminal under a control of a first shutdown control signal, wherein the input sub-circuit is further configured to discharge a potential of the first signal line to a zero potential in response to a shutdown signal, and the shutdown control sub-circuit is further configured to pull up the first shutdown control signal line in response to the shutdown signal, and control the shutdown control sub-circuit to output the second shutdown control signal inputted by the second shutdown control signal line to the output terminal, wherein a potential of the second shutdown control signal is discharged to a zero potential after being pulled up.” as claimed (emphasis added).

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEJOON AHN/Primary Examiner, Art Unit 2628